                                                                                         Case 2:19-cv-05413-AB-FFM Document 21 Filed 08/20/19 Page 1 of 4 Page ID #:398




                                                                                                 1 ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP
                                                                                                   JULIE Z. KIMBALL, State Bar No. 252449
                                                                                                 2  jkimball@elkinskalt.com
                                                                                                   LEANNE OATES VANECEK, State Bar No. 279317
                                                                                                 3  lvanecek@elkinskalt.com
                                                                                                   10345 W. Olympic Blvd.
                                                                                                 4 Los Angeles, California 90064
                                                                                                   Telephone: 310.746.4400
                                                                                                 5 Facsimile: 310.746.4499
                                                                                                 6 Attorneys for Defendants Todd Kaplan,
                                                                                                   Medical Investor Holdings LLC dba
                                                                                                 7 Vertical Companies, Vertical Wellness,
                                                                                                   Inc., Matt Kaplan, Drew Milburn,
                                                                                                 8 Courtney Dorne, Smoke Wallin, Robert
                                                                                                   Scott Kaplan aka Robert Scott, Elyse
                                                                                                 9 Kaplan, Jeff Silver, Iron Angel II, LLC,
                                                                                                   and NCAMBA9, Inc.
                                                                                                10
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP


                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11                        UNITED STATES DISTRICT COURT
                                                                                                12                       CENTRAL DISTRICT OF CALIFORNIA
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13
                                                                                                14 FRANCINE SHULMAN; IRON                       CASE No. 2:19-CV-05413
                                                                                                   ANGEL, LLC; 3F, INC.,
                                                                                                15                                              MIH DEFENDANTS’ NOTICE OF
                                                                                                              Plaintiffs,                       MOTION AND MOTION TO
                                                                                                16                                              DISMISS PLAINTIFFS’
                                                                                                        v.                                      COMPLAINT, SUBMITTED IN THE
                                                                                                17                                              ALTERNATIVE TO MIH
                                                                                                   TODD KAPLAN; MEDICAL                         DEFENDANTS’ MOTION TO
                                                                                                18 INVESTOR HOLDINGS LLC dba                    COMPEL ARBITRATION AND
                                                                                                   VERTICAL COMPANIES;                          STAY ACTION PENDING
                                                                                                19 VERTICAL WELLNESS, INC.;                     ARBITRATION
                                                                                                   CHARLES HOUGHTON; MATT
                                                                                                20 KAPLAN; DREW MILBURN;                        [Memorandum of Points and
                                                                                                   COURTNEY DORNE; SMOKE                        Authorities filed concurrently herewith;
                                                                                                21 WALLIN; ROBERT SCOTT KAPLAN                  [Proposed] Order lodged concurrently
                                                                                                   aka ROBERT SCOTT; ELYSE                      herewith]
                                                                                                22 KAPLAN; JEFF SILVER; IRON
                                                                                                   ANGEL II, LLC; NCAMBA9, INC.,                Judge: Hon. Andre Birotte Jr.
                                                                                                23 and DOES 1 through 10, inclusive,            Date: November 8, 2019
                                                                                                                                                Time: 10:00 A.M.
                                                                                                24               Defendants.                    Courtroom:   7B
                                                                                                25                                              Action Filed:       June 20, 2019
                                                                                                                                                Trial Date:         None Set
                                                                                                26
                                                                                                27
                                                                                                28
                                                                                                     1226634                                                         Case No. 2:19-CV-05413
                                                                                                     NOTICE OF MOTION AND MOTION TO DISMISS, SUBMITTED IN THE ALTERNATIVE TO MOTION TO
                                                                                                                 COMPEL ARBITRATION AND STAY ACTION PENDING ARBITRATION
                                                                                         Case 2:19-cv-05413-AB-FFM Document 21 Filed 08/20/19 Page 2 of 4 Page ID #:399




                                                                                                 1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                                                                                 2             PLEASE TAKE NOTICE that on November 8, 2019, at 10:00 a.m. or as soon
                                                                                                 3 thereafter as the matter may be heard, in Courtroom 7B of the United States District
                                                                                                 4 Court, Central District of California, located at 350 West 1st Street, Los Angeles, CA
                                                                                                 5 90012, Defendants Todd Kaplan, Medical Investor Holdings, LLC dba Vertical
                                                                                                 6 Companies, Vertical Wellness, Inc., Matt Kaplan, Drew Milburn, Courtney Dorne,
                                                                                                 7 Smoke Wallin, Robert Scott Kaplan aka Robert Scott, Elyse Kaplan, Jeff Silver, Iron
                                                                                                 8 Angel, II, LLC, and NCAMBA9, Inc. (“MIH Defendants”) will, and hereby does,
                                                                                                 9 move this court, pursuant to Federal Rule of Civil Procedure 12(b)(6) (failure to state
                                                                                                10 a claim) for an order dismissing Counts I-VII, IX-X, XIII-XX, and XXIII-XXV of
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP


                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 Plaintiff Francine Shulman, Iron Angel, LLC, and 3F, Inc’s (“Plaintiffs’”) complaint,
                                                                                                12 which is being brought in the alternative to the MIH Defendants’ Motion to Compel
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13 Arbitration and Stay Action Pending Arbitration.
                                                                                                14             As more fully set forth in the memorandum of points and authorities,
                                                                                                15 Defendants’ motion is based on Plaintiffs’ failure to state a claim in accordance with
                                                                                                16 Rule 12(b)(6) of the Federal Rules of Civil Procedure, and relevant case law.
                                                                                                17             This motion is based on this Notice, the concurrently filed Memorandum of
                                                                                                18 Points and Authorities, the [Proposed] Order, and the pleadings, papers, and records
                                                                                                19 on file herein, and upon such other and further evidence and argument submitted by
                                                                                                20 the parties.
                                                                                                21 / / /
                                                                                                22 / / /
                                                                                                23 / / /
                                                                                                24 / / /
                                                                                                25 / / /
                                                                                                26 / / /
                                                                                                27 / / /
                                                                                                28 / / /
                                                                                                     1226634                                                         Case No. 2:19-CV-05413
                                                                                                     NOTICE OF MOTION AND MOTION TO DISMISS, SUBMITTED IN THE ALTERNATIVE TO MOTION TO
                                                                                                                 COMPEL ARBITRATION AND STAY ACTION PENDING ARBITRATION
                                                                                         Case 2:19-cv-05413-AB-FFM Document 21 Filed 08/20/19 Page 3 of 4 Page ID #:400




                                                                                                 1             This motion is made following the conference of counsel pursuant to Local
                                                                                                 2 Rule 7-3 which took place on August 13, 2019.
                                                                                                 3
                                                                                                 4 DATED: August 20, 2019              ELKINS KALT WEINTRAUB REUBEN
                                                                                                                                       GARTSIDE LLP
                                                                                                 5
                                                                                                 6
                                                                                                 7                                     By:         /s/ Julie Z. Kimball
                                                                                                 8                                           JULIE Z. KIMBALL
                                                                                                 9                                           Attorneys for Defendants Todd Kaplan,
                                                                                                                                             Medical Investor Holdings LLC dba Vertical
                                                                                                10                                           Companies, Vertical Wellness, Inc., Matt
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP


                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11                                           Kaplan, Drew Milburn, Courtney Dorne, Smoke
                                                                                                                                             Wallin, Robert Scott Kaplan aka Robert Scott,
                                                                                                12                                           Elyse Kaplan, Jeff Silver, Iron Angel II, LLC,
                                                      Los Angeles, California 90064




                                                                                                                                             and NCAMBA9, Inc.
                                                         10345 W. Olympic Blvd.




                                                                                                13
                                                                                                14
                                                                                                15
                                                                                                16
                                                                                                17
                                                                                                18
                                                                                                19
                                                                                                20
                                                                                                21
                                                                                                22
                                                                                                23
                                                                                                24
                                                                                                25
                                                                                                26
                                                                                                27
                                                                                                28
                                                                                                     1226634
                                                                                                                                               2                      Case No. 2:19-CV-05413
                                                                                                      NOTICE OF MOTION AND MOTION TO DISMISS, SUBMITTED IN THE ALTERNATIVE TO MOTION TO
                                                                                                                  COMPEL ARBITRATION AND STAY ACTION PENDING ARBITRATION
                                                                                         Case 2:19-cv-05413-AB-FFM Document 21 Filed 08/20/19 Page 4 of 4 Page ID #:401




                                                                                                 1                                  PROOF OF SERVICE
                                                                                                 2             Francine Shulman; Iron Angel, LLC, et al. v. Todd Kaplan, et al.
                                                                                                                                 Case No. 2:19-CV-05413
                                                                                                 3 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                                                                 4        At the time of service, I was over 18 years of age and not a party to this
                                                                                                   action. I am employed in the County of Los Angeles, State of California. My
                                                                                                 5 business address is 10345 W. Olympic Blvd., Los Angeles, CA 90064.
                                                                                                 6        On August 20, 2019, I served true copies of the following document(s)
                                                                                                   described as MIH DEFENDANTS’ NOTICE OF MOTION AND MOTION TO
                                                                                                 7 DISMISS PLAINTIFFS’ COMPLAINT, SUBMITTED IN THE ALTERNATIVE
                                                                                                   TO MIH DEFENDANTS’ MOTION TO COMPEL ARBITRATION AND STAY
                                                                                                 8 ACTION PENDING ARBITRATION on the interested parties in this action as
                                                                                                   follows:
                                                                                                 9
                                                                                                      Stuart C. Plunkett                                 Elliot Siegel
                                                                                                10    Peter K. Huston                                    KING & SIEGEL LLP
                                                                                                      BAKER BOTTS LLP                                    600 Wilshire Blvd., Suite 500
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP


                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11    101 California  Street, Suite 3600                 Los Angeles, CA 90017
                                                                                                      San Francisco, CA 94111                            telephone: (213) 419-5101
                                                                                                      Telephone: (415) 291-6200                          Email: elliot@kingsiegel.com
                                                                                                12    Email: stuart.plunkett@bakerbotts.com              Attorneys for Defendant Charles
                                                      Los Angeles, California 90064




                                                                                                      peter.huston@bakerbotts.com                        Houghton
                                                         10345 W. Olympic Blvd.




                                                                                                13
                                                                                                      Theresa A. Sutton
                                                                                                14    Kathryn S. Christopherson
                                                                                                      BAKER BOTTS LLP
                                                                                                15    1001 Page Mill Rd., Bldg. 1, Suite 200
                                                                                                      Palo Alto, CA 94304
                                                                                                16    Telephone: (650) 739-7500
                                                                                                      Email: theresa.sutton@bakerbotts.com
                                                                                                      kathryn.christopherson@bakerbotts.com
                                                                                                17    Attorneys for Plaintiffs Francine Shulman,
                                                                                                      Iron Angel, LLC, and 3F, Inc.
                                                                                                18
                                                                                                          BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
                                                                                                19 document(s) with the Clerk of the Court by using the CM/ECF system. Participants
                                                                                                   in the case who are registered CM/ECF users will be served by the CM/ECF system.
                                                                                                20 Participants in the case who are not registered CM/ECF users will be served by mail
                                                                                                   or by other means permitted by the court rules.
                                                                                                21
                                                                                                          I declare under penalty of perjury under the laws of the United States of
                                                                                                22 America   that the foregoing is true and correct and that I am employed in the office
                                                                                                   of a member of the bar of this Court at whose direction the service was made.
                                                                                                23        Executed on August 20, 2019, at Los Angeles, California.
                                                                                                24
                                                                                                25                                                     /S/ Melanie G. Yuen
                                                                                                26                                              Melanie G. Yuen
                                                                                                27
                                                                                                28
                                                                                                     1226634
                                                                                                                                               3                      Case No. 2:19-CV-05413
                                                                                                      NOTICE OF MOTION AND MOTION TO DISMISS, SUBMITTED IN THE ALTERNATIVE TO MOTION TO
                                                                                                                  COMPEL ARBITRATION AND STAY ACTION PENDING ARBITRATION
